Woodward, J.: •
An examination of the record in this proceeding discloses nothing to take this case outside of the rule that an award by commissioners will not be set aside for inadequacy or because excessive unless the award is palpably wrong in either respect. (Matter of Daly v. Smith, 18 App. Div. 194,196, and authorities there cited.) Nor will it be set aside for mere errors in the receipt or exclusion of evidence. To justify the reversal of an award for error of law it must be. made to appear that the commissioners adopted an erroneous principle in estimating the compensation. (Matter of Daly v. Smith, supra.)
The award in this case, considered purely from the evidence as found in the record, might be thought excessive, and yet we would be reluctant to hold that there was not evidence before the commission which would support the finding if we left out of consideration wholly the fact that the law makes it the duty of the commissioners to personally view the premises and to act upon their own judgment, aided by the evidence or other sources of information in reaching a conclusion. (Troy & Boston R. R. Co. v. Lee, 13 Barb. 169.) The finding of the commissioners does not state the facts which were taken into view in reaching a determination as to the value of the property, and the presumption must be, in the absence of anything to the contrary appearing in the record, that they acted within the law and that the award is supported by the facts which came within the scope of their inquiry. The plaintiff made no effort to secure a correction of the record or to cause a supplemental report to be made by the commissioners under the provisions of section 3382 of the Code • of Civil Procedure (Board of Water Commissioners v. Shutts, 25 App. Div. 22), and we are forced to conclude, under the authorities, that the report of the commissioners and the order of confirmation should be affirmed.
The order appealed from should be affirmed, with costs.
All concurred.
Final order affirmed, with ten dollars costs and disbursements.